Citation Nr: 1343001	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran seeks service connection for asthma.

In the Veteran's Appeal to the Board of Veterans' Appeals (VA Form 9) received in September 2009, the Veteran requested a hearing before a Veterans Law Judge in Washington D.C.  However, after the Veteran's representative discussed the selected option with the Veteran, as well as the other options available, the Veteran stated that he did not want a BVA hearing.  The Veteran's request for a board hearing is deemed withdrawn.  38 C.F.R. § 20.702(e) (2013).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to insure a total review of the evidence. 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2007, the RO denied entitlement to service connection for asthma.  The Veteran disagreed with the decision and subsequently perfected this appeal.  Active duty service records show that the Veteran was discharged by reason of physical disability.  Specifically, he was found unfit for duty due to asthma, which was considered to have existed prior to entry on active duty and was not aggravated by service.  Asthma, however, was not noted in the Veteran's medical records upon entrance to service.

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; 38 C.F.R. § 3.304 (2013); See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the present case, the Board notes that the Veteran in his Appeal to the Board of Veterans' Appeals (VA Form 9) contended that his asthma was worsened by service.  The Service Treatment Records (STR) from May 1984 show a history of asthma.  However, asthma was not noted on his Applicant Prescreening Form, nor was asthma noted on the Veteran's entrance exam.  Asthma was listed on the Veteran's Physical Profile (DA 3349) in service, and diagnosed in service.  STRs additionally indicate that the Veteran had asthma all through childhood and adolescence.  Evidence obtained, and submitted by the Veteran shows a current disability of asthma as recent as 2008.  These private records additionally indicate that the Veteran had asthma since early childhood.  No medical opinion regarding whether or not the Veteran's asthma pre-existed service, and/or if the Veteran's service aggravated his asthma is of record.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion are satisfied.  Because neither has yet been provided, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should determine:

(a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service with a pre-existing bronchial disorder, to include asthma?

(b) If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing bronchial disorder to include asthma WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.  


(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with a pre-existing bronchial disorder to include asthma, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bronchial disorder to include asthma is etiologically related to any symptomatology noted during service?    

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should explain the medical basis for the conclusions reached.  

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


